Statements by the President
Ladies and gentlemen, in opening today's plenary session, I should like to say a few words about the referendum which took place last Friday. I am very pleased with the result. It was a great day for Ireland and a great day for Europe.
(Applause)
I would like to say that when the result was announced, I was at the other end of Europe, in Sicily, and there the result was received just as you have received it - with applause. In many other places throughout Europe, people were also delighted with the Irish result. The Irish have sent a clear signal that they want to continue to be at the heart of a united continent. Míle buíochas do mhuintir na hÉireann. A thousand thanks, and congratulations on the result of the referendum. I said it in Irish, perhaps not very accurately, but that is more or less how it sounds.
The European Union has demonstrated that it can listen to the justified fears of its citizens and respond appropriately. The guarantees given to Ireland proved to be satisfactory, and convinced the voters that the Treaty of Lisbon will benefit their country. It was a victory for civil society, and is a good argument in the continuing debate in other Member States.
I would like to underline the large role played by employers, trades unions, farmers' and fishermen's organisations, and also by the Church and social leaders. This helped to win the referendum.
I would also like to congratulate the Irish Government and opposition, and also one of my predecessors, Pat Cox, who led the 'Ireland for Europe' campaign. Congratulations to Pat Cox!
(Applause)
I am confident that the process of ratification will be continued and will end with success in the two remaining Member States. I have received an assurance from the President of Poland, that now, when the Irish referendum has returned a positive result, he will sign the Treaty of Lisbon without delay.
(Applause)
I hope that President Václav Klaus will do the same as soon as the Czech Constitutional Court resolves all remaining doubts.
The objective of the Treaty of Lisbon is to prepare the European Union for the challenges of the 21st century. We have to face up to the fears of our citizens about energy issues, rising unemployment, immigration and climate change. We will have to act together, just as we have done many times in the past, and we must not forget that the key to success is the principle of European solidarity.
There is much work before us, but we now have the essential tools, so let us not hesitate to use them.
I would like to make one more important comment on the Irish referendum. We cannot forget those who voted 'No'. It has become our tradition to think about all Europeans, respecting their views and their right to a different opinion. Those who voted 'No' also want to tell us something. They want to convince us of something, and, most important of all, they want to warn us about something. We take that warning on board, and we will also take their vote into account, but we are extremely pleased that the decided majority of the Irish people said 'Yes', and that they support a common Europe. I myself am determined to work hard at helping you to feel that our common Europe is also your Europe - and we will write the story of Europe's future together.
I would like to move on to two other matters. They are sad matters.
I should like to recall a great tragedy, and in this way commemorate the victims of the mudslides in the vicinity of Messina in Sicily. I have already issued a statement on behalf of the European Parliament, expressing our condolences to the families and friends. I was in Italy at the time, and offered condolences publicly to our friends, partners and all Italians.
Before we begin, I would also like to recall the fact that today marks the third anniversary of the death of the Russian human rights campaigner, journalist Anna Politkovskaya. Her murderers have still not been brought to justice. Anna is not, however, the only victim. Let us, on this occasion, also remember other social activists who have been murdered in the last three years.
Mr President, when you spoke to us presenting your candidacy as President of the European Parliament, you said that you were going to be a very objective figure and an objective chair. I have to say that you have just made a speech on the Irish referendum - I did stand up when you were speaking, but you were locked into your text - that was one of the most subjective, partisan speeches I have ever heard, and inappropriate from an objective chairman.
(Mixed reactions)
You probably did not listen to the whole of my speech!
(Applause)